Case 4:20-cv-05808-PJH Document 1-1 Filed 08/18/20 Page 1 of 15

J ORIGINAL

EXHIBIT 1
(POLICE REPORT)
Case 4:20-cv-05808-PJH Document 1-1 Filed 08/18/20 Page 2 of 15

1110 $ LIVERMORE AV - LIVERMORE, CA 94950. 925-371-4900

LIVERMORE POLICE DEPARTMENT

 
 
 
   

 
 
 

  
 

Case

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CRIME REPORT 17-1352
Offenreg Description YeyMisd | Date Occurred Jims Occurred | Incidcod #
273.6(A) PC Violate Court Ord:Prevnt Dom Viel Misd OL2T207 1730 1702280106
“  & Dato Reported Time Reported
“e 02/28/2017 1611
& Related Cases
o Date Printed Thae Printed | Printed By
03/03/2017 08:23:58 L309
Latinde Lengitude
37.694730 -121.750370
Location Bent Ares = | Dispooition Dispo Dato
4006 Loch Lomand Wy, Livennore, CA A A600 | Closed 03/0207
Location Typo Lotation of Entry ‘| Method of Entry Point of Entry Alarm Sysiom Means of Attack (Robbery)
House
Roporting Party Drivers Licansa Cell Phone Email
Decloc, Valerie Ann N7406134 CA 925-642-4942
Retidence Address Notified of Victios Rights) Residence Phone DOB Age Sex | Race
4006 Loch Lomand Wy, Livermore, CA 94551 OV01N961 | 56 F W
Bustocss Name and Addeeee Business Phone Height We Hair | Byes
54" is¢ | BRO} BRO
Assistance Rondored/Victira Disposition Frausporting Agency | Means of Atiack (Assaults)
Description of Injuries Other Information
Other Drivers Lieanse Cell Phone Emalt
Calderon, Steve 925-202-5488
Realdence Addrees Residence Phone DOB Age [Sex | Pace
LY
Business Name and Address Business Phone Helght wt Hair | Eyes
Suspect Action Taken Charges
Declue, Alan 273.6{A) PC
Residence Address Residence Phoue DOB Age | Sex | Race
4006 Loch Lomand Wy, Livermore, CA 94551 925-679-9140 OL/25/1963 | 54 M W
Bualness Name and Address ‘Busluess Phone Height we Maly) Byes
5" 140 BLN | BLU
Identifying Features Cell Phonc Drivers License Arrest Nomber
925-449-4709 9814580 CA
Aliases
Statue Vehicie Make and Modct License State Vehicle Type.
c
Prepared By Date Atsiated By Approved By Date
a F571 - Ford, Tim #57 02/28/2017 P21] -Plute #990, Mars 03/01/2017
Cj | Routed To Bate Ronted Ta Date Notes
=
o

 

 

CONTROLLED DOCUMENT - DO NOT DUPLICATE

 

 

 
Case 4:20-cv-05808-PJH Document 1-1 Filed 08/18/20 Page 30f15

LIVERMORE POLICE DEPARTMENT.
1110S LIVERMORE AV’ LIVERMORE, CA.94550:° 925-371-4900

  
 

 
         
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CRIME REPORT
Other Drivers License Cell Phone Emaj}
Deeluc, Danica Alyssn 925-642-4942
sw! Residences Address Residence Phone DOB Age [Sex | Race
4006 Loch Lomand Wy, Livermore, CA 94550 12/20/2011 | 5 F
Basloess Name tod Address Business Phone Height wet Heir | Eyes
Other Drivers License Cell Phone Email
Renshaw, Briana Lynn D6474567 CA 925-642-4943
Residence Address Realdence Phone DOB Age Sex Race
4006 Loch Lomand Wy, Livermore, CA 94550 925-642-4943 - 12/22/1987 | 29 F W
Basiners Name sod Address Basiness Phone Reight We Hair | Eyes
Devine Skin & Body Care, 87 W Neal St, Pleasanton, CA 94566 578" 145 BRO | HAZ
Other Drivers Liconge Cell Phone Emall “|
Renshaw, Erin Mari #759-
c in Marie 925 2839
Regidence Address Residence Phone DOB Age See Race
3008 School St, Oakland, CA 94602 O3/02/1986 | 30 F
Buslhess Name and Addresg Bnainess Phone Heigar Wi Halr | Byce

 

 

 

 

 

 

 

 

 

 

 

CONTROLLED DOCU MENT - DO NOT DUPLICATE

 

 

2
Case 4:20-cv-05808-PJH Document 1-1 Filed 08/18/20 Page 4 of 15

LIVERMORE POLICE DEPARTMENT _

1110S LAVERMORE'AY ; LIVERMORE, CA 94550 924-971-4900
CRIME REPORT - PROPERTY

   
    

   

17-1352

 

    

 

Yalne [Vai Recovered } Val Damaged

iD Na. Stotue/Dispotition « Property Obscription
1 | Digital Evidence FS71- 1 Pyis
2 | Evidence F571 - | Red Card - VALENTINES DAY CARD

sw
‘ ADDRESSED TO VALERIE AND DANICA

FS71- t Letter - HAND WRITTEN LETTER BY

3. | Evidence
UNKNOWN SUBJECT, W/ ENVELOPE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTROLLED DOCUMENT - DO NOT DUPLICATE
ad

 

Case 4:20-cv-05808-PJH Document 1-1 Filed 08/18/20 Page 5 of 15

     
 
    
 

VIVERMORE POLICE DEPARTMENT

HIOS LIVERMORE AY LIVERMOBE,CA 94550 925-371-490
NARRATIVE

————— ont
a = Saas

Page 4

 

17-1352

Se

*This incident was recorded on my PVRS and Jater uploaded to Evidence.com*

 

 

Relationships:

Valerie Ann DeClue and Alan Keith DeClue have been married for approximately 9 1/2 years

but are currently going through the divorce process. They have one child in common, Danica
Alyssa DeClue (5 years old), ,

Valerie Ann DeClue is the mother of Erin Marie Renshaw and Briana Lynn Renshaw from a
previous marriage.

*For ease of reading, the aforementioned subjects will be referred to by their first names
throughout this report*

Narrative:

On 2-28-17, at approximately 1611 hours, | was dispatched to the Livermore Police
Department for a report of a domestic violence restraining order violation. Upon my arrival, |

contacted the reporting party, Valerie Ann DeClue, and | verified her identity via her California
driver's license, Valerie told me the following in summary:

On approximately 1-21-17, Valerie and Alan were involved in a domestic violence incident and
as a result, Valerie was arrested for domestic battery (case # 17-526). Valerie informed me
the District Attorney later dismissed the charges for an unknown reason.

On 1-31-17, Valerie went to the court house and obtained a temporary restraining order
against her husband (Alan). On 2-1-17, Alan was successfully served with the temporary
restraining order. On 2-23-17, Valerie and Alan went to court fogether and the temporary
restraining order was extended 90 days and will expire on 6-26-17. The protected person(s) in
this temporary restraining order ere Valerie DeClue, Erin Renshaw, and Briana Renshaw.

Alan DeClue is the restrained party in the ternporary restraining order.

The temporary restraining order staies, "The restrained person must noi contact, molest,
attack, strike, threaten, sexually assault, batter, telephone, send any messages to, follow, or
disturb the peace of the profected person(s)."

Valerie brought in her copy of the temporary restraining order. The order appeared valid and
was signed by a judge. | requested dispatch conduct a records check and they confirmed
Valerie had a served temporary restraining order against Alan. | have attached a copy of the
temporary restraining order to this report.

On 2-27-17, at approximately 1730 hours, Danica retrieved fhe mail with her mother (Valerie)
at their residence (4006 Loch Lomand Way), Located in the mail was a letter address to "To
whom it may concern." Valerie opened the letter and observed a photocopied hand written
letter, written in her husband's hand writing. The letter expressed the financial troubles of

CONTROLLED DOCUMENT - DO NOT DUPLICATE

 

 

Prepared By: Date: Approved By: Date:

PS571 FORD, TIM #57 03/01/2017 P2)1 PLUTE #990, MARC 03/01/2017

 

 

 

 

 
 

Db DOCUMENT - DO NOT DUPLICATE

4

 
    

Case 4:20-cv-05808-PJH Document 1-1 Filed 08/18/20 Page 6 of 15

  

IOS LIVERMORE AY LIVERMORE,;CA 94550 925-371-4900

NARRATIVE ihlae

geting divorced and stated Valerie should not divorce Alan, but they should live at separate
addresses. Located in the letter was Erin and Briana’s current address (3008 School Street
Oakland, Ca 94602) that Valerie said was kept a secret from Alan in case she needed a place
to hide. The letter did not contain a Signature or any indication of who wrote the Istier,

Valerie gave me a copy of two sperate hand written letters from Alan. | looked over the fwo
letters and compared them to the letter Valerie received on 2-27-17. The hand writing looked
very consistent with Alan's older letters. While comparing the three hand written letters, |
observed several individual letters such as V, 8, R, and L all appeared to be written by the
same subject. | have attached the two hand written letters to this report. | booked the letter
and envelope Valerie received on 2-27-17 at the station's evidence locker.

Valerie is very confident Alan wrote the letter she received on 2-27-17 and requesis
prosecution for violating the temporary resiraining order,

Valerie also informed me on approximately 2-13-17, a mutual friend of Valerie and Ajan's
-(Steve Calderon) brought over a stuffed bear, candy, balloons, and a Valentine's Day card on
Alan's behalf. Valerie stated the baar, candy, and balloons were for their daughter Danica, but
the Valentine's Day card was addressed to both Valerie and Danica. Inside of the card was a
hand written note that read, "Thank you from Alan," and located under the print, "Happy
Valentine's Day” was Valerie and Danica’s hand written names.

Valerie stated the initial temporary restraining order was in place at this time but she did not
file a police report because she didn't think it was that big of a deal and she knew most of the

items from Alan were for Danica. | booked the Valentine's Day card as evidence at the
station's evidence locker.

| gave Valerie my business card containing the case number. | explained to Valerie | would
author a report and forward it to the District Attorney for review. Valerie told me she
understood and | ended my contact with her a short time later.

| called Alan using the telephone number Valerie provided me and Alan tald me the following
in suramary:

Alan knows the temporary restraining order is in effect. Alan knows the temporaty restraining
order is ano contact order. Alan denied writing and mailing the letter Valerie received on 2-

 

 

 

 

 

i 27-17. Alan does not know who wrote the letter but stated if could be a mutual friend,
| Alan admitted giving a mutual friend (Steve Calderon) a stuffed bear, chocolates, and a
@& | Valentine's Day card to give to Danica. Alan also admitted he addressed the Valentine's Day
=| card to Valerie and signed her name at the bottom of the card, Alan did not think this was a
@,| violation of the restraining order.
&
| I gave Alan the case number and told him f would be writing a report and forwarding it to the
Prepared By: Date: Approved By: Date:
6571 = FORD, TIM #87 03/01/2017 P211 = FLUTE #990, MARC 03/01/2017

 

 

 

 

 

 
Case 4:20-cv-05808-PJH Document 1-1 Filed 08/18/20 Page 7 of 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a ; = Page 6
1110 8 LIVERMORE AV LIVERMORE, CA 94550 925-371-4900
Lee ———CWNAASRATTVE 17-1352
ee a a “inane at ne
District Attorney for review, | ended my contact with Alan a short time later.
Disposition:
| request the District Attorney review this report and consider charging-Al i i
the crime 273 6(a) PC, rging Alan Keith DeClue with
jel
a
cS
jem
=
bes
Ay
=a
=
~
=
a
aa
8
=
&
Be
ae
pe
=
=
=
ma
=
|
|
=
=
al
a
2
rs
=
Prepared By: Dote: Approved By: Dare:
FS71 FORD, TIM #57 03/01/2017 P212 PLUTE #990, MARC 03/01/2017

 

 

 

 
 

Case 4:20-cv-05808-PJH Document 1-1 Filed 08/18/20 Page 8 of 15

   

  
   

TIVE RATORE POLITIC

E DEPARTMENT

       

Page |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

lies RAV LIVERMORE, CA 94550 925-37E-4900 Case
CRIME REPORT TSM
Offenses Description Fe/Misd | Date Occurred Thme Occureed | Incident #
273.4(A) PC Violate Court Ord:Prevat Dom Viel Misa 03/09/2017 0930 1703090097
Date Reported Time Reported ‘
03/09/2017 37
i an
2 Reiated Cases
E
oO Bate Printed Time Printed | Printed By
04/07/2017 12:30:39 M270
Latitude Léne_rtude
37.694730 -121.750370
Location Beat Area | Disposition Dispo Date
4006 Loch Lomand Wy, Livermore, CA A A600 | Closed OS/LL2017
Location Type Location of Entry | Mothod of Entry. | Point of Entry AJarm System Means of Atrsck (Robbery)
House -
¥ictim gud RP Drivers License Cell Phone Ematl
Deeluc, Valerie Ann N7406114 CA 925-642-4942 ;
Resldence Address Notified of Victim Rights| Residence Phone DOE Age Sex Race
4006 Loch Lomand Wy, Livermore, CA 94551 No OU/01/196) | 56 F w
Business Name and Address Business Phone Height We Haly | yes
ya" 150 BRO] BRO
Assistance Rendered/Victim Disposition Traneporting Agency | Means of Attack (Assaults)
Description of juries Other [nformation
Wimess Drivers License Cell Phons ¥mall
Gamble, Larry
Residence Address Restdence Phonc DOB Age Sex | Race
925-216-6645
Business Name and Address Business Phone Height Wt Hsly | Eyes
Suspect Action Taken Charges
Declue, Alan 273.6(A) PC
Residence Address Resideuce Phone DOR Age Sex | Race
4006 Loch Lomand Wy, Livermore, CA 94551 925-679-9140 Saas | O54 mM W
Business Name and Address Butiness Phone Helght Wr Haly | Byes
7 140 | BLN | BLU
Identifying Foatures Cell Phone Drivers License Arrest Number
925-449-4789
Allases Var oaragea”
Stans Vehicle Make and Mode) License/Statc Vehicle Type
:
:
Prepared By Date Assisted By _ | Approved By Date
e M503 - Messina #58, Max 03/09/2017 G37i - Goard #)000, Steven 03/11/2017
G | Routed To Date Ronted To Date Notes
Ee
fe
[e}

 

 

 

CONTROLLED DOCUMENT - DO NOT DUPLICATE

 
Case 4:20-cv-05808-PJH Document 1-1 Filed 08/18/20 Page 9 of 15
———— —T

e &

Recycled & Stock # N-EXA-10-8

Legal Tabs Go. 1-800-322-3028
wey . ; . - f

 

 
 

 

Case 4:20-cv-05808-PJH Document 1-1 Filed 08/18/20 Page 10 of 15

| @ ®

   

     
 

 
    

 

  
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIVERMORE POLICE DEPARTMENT
LUO SLIVERMORE AY LIVERMORE, CA 94550 925-371-4900 Case
CRIME REPORT 17-1530

‘Witness Drivers License Cell Phone *| Exat

Hill, Aaron F
Residence Address Residence Phones DOB Age Sex Race

1119 Alison Ci, Livermore, CA . 925-699-4449 53 M
BHusleess Name ond Address Bustness Phone Height We Heir | Eyes
Othar Drlyera License Celi Phone } Email

Decluc, Danica Alyssa 925-642-4942

Residence Address Residence Phone DOB Age Set | Race

4006 Loch Lomand Wy, Livermore, CA 94550

Bosineys Name and Address Business Phone Helpht we Halr | Eyes

 

 

 

 

 

 

 

 

 

 

 

 

CONTROLLED DOCUMENT - DO NOT DUPLIC ATE

 

 

 
Case 4:20-cv-05808-PJH Document 1-1 Filed 08/18/20 Page 11 of 15

  
   
    

“LIVERMORE POLICE DEPARTMEAT —_

 
  

Page 3

 

 

 

 

 

 

|" Digital Evidence

 

 

 

$503 - 1 Pvis - PVRS AUDILO/VIDEO

eS

 

 

1140 SLIVERMORE AV LIVERMORE, CA 94550 925-371-4900
CRIME REPORT -~PROPERTY 17-1530
Status/ Disposition Proptrty-Description Yalue | Val Recovered | Val Damaged

 

 

 

 

CONTROLLED DOCUMENT - DO NOT DUPLICATE

 

 

 
 
  

Case 4:20-cv-05808-PJH Document 1-1 Filed 08/18/20 Page 12 of 15

 
 

110 S LIVERMORE AV LIVERMORE, CA 94550 925-371-4900

 

17-1530

 

 

NARRATIVE

 

 

CONTROLLED DOCUMENT - DO NOT DUPLICATE

 

EVIDENCE:

All conversations with individuals mentioned in this report were conducted while my issued PVRS
audio/video recorder was activated. All recordings were later uploaded into Evidence.cam.

Print out of a text message sent from Larry Gamble's cell phone to Valerle Declue’s cell phone.

NARRATIVE:

 

‘On 03/09/17, about 1330 hours, | was working a5 a Uniformed officer in a marked patrol vehicle when 1 was
detalled this call for service, Valerle Declue was at LPD to report a 273.6 PC Court Order violation. | responded
to LPD and spoke with her regarding this case.

INTERVIEW WITH VALERIE DECLUE:

Valerie and Alan are married, share custody of 2 4 year old daughter (Danica), have recently separated and both
have filed for divarce. Gn or about 01/21/17, Valerie was arrested for 273.5 PC (Case #17-526} for assaulting
her estranged husband Alan Declue. According ta Valerie, no charges were filed by the district attorney's office.
In turn, Gn 02/23/17, Valerie applied for and was granted a DV order protecting her, along with their 4 year old
daughter Danica, from Alan, | reviewed the copy of the DV order and determined it was valid. LPD dispatch
also confirmed the order was valid. (A CLETS copy of the DV order was attached to this report)

On this day, Valerie came to the PD to report a violation by Alan of the DV order. Valerie stated she had
received several text messages from Aaron Hill, a mutual friend of her and Alan’s who is also a real estate
agent, regarding going over to the residence and ascertaining the approximate value of the home for sale. The
text Messages and subsequent phone conversations occurred overa span of 3 weeks. On or about 03/06/17,
Valerie determined Aaron was being used by Alan to contact her, a violation of the restraining order. Valerie
tald me that at no time did she make any statements to Aaron that she wished to sell the home. On 03/06/17,

she texted and eventually left a message for Aaron to stop contacting her because she belleved Alan was using
Aaron to harass her.

Valerie showed me the text conversations she had with Aaron regarding him coming to the house for an
appraisal, It was very clear to me when | read this tee message thread that the only intent Aaron had was to
look at the residence and give both parties an estimate of the value of the home. At no time in the text

 

 

 

 

Prepared By:
M503 MESSINA #58, MAX

 

Date: Approved By:
03/10/2037 G37 GOARD 41000, STEVEN

 

Date:
63/112017

 

 

 
 

oo

 

Case 4:20-cv-05808-PJH Document 1-1 Filed 08/18/20 Page 130f15

   

 
 

LIVERMORE POLICE DEPARTATENT

‘ Page 5
ieee
1LIOS LIVERMORE AY LIVERMORE, CA94550 925-371-4908
NARRATIVE 17-1530

 

 

 

 

message thread, until the last message, did Valerie tell Aaron that she did not want him contacting her
regarding the appraisal and she made no statements saying she was not interested in selling the home.

i did not believe that Alan was using Aaron as a third party in violation of the DV order named above. Valerie

became visibly upset and became confrontational with me, inferring that | was not doing my job and that Alan
was clearly in violation of the DV order.

Valerie then Stated a second mutual friend, Larry Gamble, had contacted her via text message earlier the
morning of 03/09/17, Larry messaged her stating that Alan asked him to contact her regarding a car seat for
Danica (Alan and Valerie's child they have in common). The message stated if it was posslble for Valerie to place
the car seat located in the garage at the home on the front porch of the residence so Alan can come by and pick
it up later today or tomorrow. Alan was scheduled, per a court order, to pick up Danica from daycare and
spend time with her. Valerie confirmed that there was a court order allowing Danica to visit with Alan on the
date mentioned (Note: This is in conflict with the Dv order issued on 02/23/17 which stated Danica is a
protected party frorm Alan).

Based on the text message allegedly sent by Larry, this Incident is a violation of the DV order, Valerie took a

screen shot of the text message mentioned above and emalled it to me. | printed out the email showing the
screenshot and later buoked it Into evidence at LPD.

INTERVIEW WITH AARON HILL:

On 03/10/17, about 0830 hours, | spoke with Aaron via telephone. | asked Aaron if he had a conversation with
Valerie regarding the home she owns with Alan. Aaron told me he had been friends with both Valerie and Alan
for about 5 years, He knew they were in the process of getting a divorce and that there was a restraining order
against Alan, About 3 weeks ago Alan spoke to him regarding the value of the home. Aaron stated he would be
happy to conduct a walk through of the residence and give an estimated sale value so Alan and Valerie would
have an idea of the value of the home, He contacted Valerie via text explaining what he had spoken to Alan
about. Over the period of three weeks until about 03/06/17, Aaron attempted to make arrangements to go to
the residence and conduct the walk through. Valerie made several statements that she wes unavailable but it
was very clear to him that she was well aware of his intent to conduct the walk through to give both parties an
estimate of the value of the residence, On or about 03/06/17, Aaron received a text message and subsequent

CONTROLLED DOCUMENT - DO NOT DUPLICATE

 

 

:

By: Date: Approved By: Date:
503 MESSINA #58, MAX 03/10/2017 G37t GOARD #1000, STEVEN 03/1/2017

z=

 

 

 

 

 

 
   
  
 

CONTROLLED DOCUMENT - DO NOT DUPLICATE

Case 4:20-cv-05808-PJH Document 1-1 Filed 08/18/20 Page 14 of 15

 
  

Soa Co peat elo) ok cain | oc ees
HIGSLIVERMOREAY LIVERMORE, CA 94550 925-371-4900

 

NARRATIVE 17-1530

 

 

 

INTERVIEW WiTH LARRY GAMBLE;

 

SSS

 

 

 

Te Sed

voicemail irom Valerie stating that she was not interested in selling the home, that she believed Alan was using
Aaron to contact her, and that she did not wish to have any further contact with Aaron. Aaron told me when he

received the messages he was confused because he was under the impression both parties wanted the
appraisal. Aaron had not contacted her since the messages were left.

i spoke with Larry via telephone on 03/09/17 about 1500 hours. | informed Larry of the investigation to which
he replied, “don’t you people have anything better to do.” Larry was confrontational and uncooperative. |
asked if he sent a text message to Valerie at the request of Alan regarding obtaining the baby seat. Larry stated
he was asked by Alan to contact Valerie regarding the seat, As] continued to ask questions regarding the

contact, Larry became more uncooperative. When } asked him to give me his personal information for my
report he refused and we terminated the conversation.

INTERVIEW WATH ALAN DECLUE;

On 03/10/17, | spoke with Alan via telephone. | asked him if he had spoken with Larry and asked him to
message Valerie regarding the car seat for Danica. Alan stated he had mentioned the fact the baby seat was in
the garage to Larry but at no time did he ask Larry to contact Valerie on his behalf. | informed him that the text
message | saw on Valerie’s cell phone from Larry said that Allan had asked Larry to contact Valerie regarding the
ear seat, Allan did not reply. | reminded him he was to have no contact with Valerie or Danica per the DY court
order and explained to him that the DV order and the child visitation order were conflicting. Allan understood
and stated he would contact his attorney.

Based on the statements from subjects mentioned in this case and evidence mentioned in this report, | believe
Allan violated the DY court arder in effect.

NOTE:

Based on the Information provided by Valerie and statements made te me by her and Alan, the DV order and
the child custody order contradict each other and have the potential to couse either or both parties te

 

 

Prepared By: Date:

M503

Approved By: Date:
MESSINA #58, MAX 03/10/2017 G371 GOARD #1000, STEVEN 03/11/2017

 

 

 

 

ee es 7]

 
Case 4:20-cv-05808-PJH Document 1-1 Filed 08/18/20

© 6

LIVERMORE POLICE, DEPARTMENT

LIOSLIVERMORE AY LfVERMORE,CA 94550 925-371-4900
NARRATIVE

  
 

 

ann

 
   

Page 15 of 15

Page 7

 

17-1530

 

 

unintentionally violate the order.

CASE STATUS;

Case closed. Forward to district attorney's office for review,

UMEN'T - DO NOT DUPLICATE

%
a

CONTROLLED DOt

 

 

Prepared By: Date: Approved By:
M503 MESSINA #58, MAX 03/10/2017 G371 GOARD #1000, STEVEN

 

 

Date:
OVAL

 

 

 

 
